Exhibit 32 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officers of Bay National Corporation (the “Company”) each certifies, to the best of his knowledge, that the Company’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2009 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and that the information contained in that Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Hugh W. Mohler Hugh W. Mohler Chairman, President and Chief Executive Officer August 14, 2009 /s/ David E. Borowy David E. Borowy Executive Vice President and Chief Financial Officer August 14, 2009 This certification is being furnished solely pursuant to 18 U.S.C. Section1350 and is not being filed as part of the Form 10-Q or as a separate disclosure document, and may not be disclosed, distributed or used by any person for any reason other than as specifically required by law.
